Citation Nr: 0519217	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for missing teeth due 
to dental trauma.  

2.  Entitlement to service connection for the residuals of a 
cervical spinal injury.  

3.  Entitlement to service connection for the residuals of a 
concussion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and her husband




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

It is reported in the evidence that the appellant served on 
active duty in the U.S. Armed Forces from August 24, 1943, to 
March 15, 1944, but this has never been verified by the 
service department.  The appellant claims that he served on 
active duty beginning in July 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file is currently under the 
jurisdiction of the VARO in Los Angeles, California.  

In February 2005, the appellant, his daughter, and her 
husband appeared and testified at a hearing held at the Los 
Angeles RO before the undersigned.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the appellant's actual service dates have 
never been verified by the service department.  This is 
important because the appellant is claiming entitlement to 
service connection for various injuries allegedly sustained 
by him in an airplane crash which occurred in October or 
November 1942.  The RO has denied the claim on the basis that 
the appellant was a civilian at the time of this crash; in 
response, the appellant has alleged that he was serving on 
active duty at this time.  

The appellant enlisted in the Enlisted Reserve Corps of the 
Army of the United States on July 22, 1942.  He then 
underwent "War Training Service" in connection with his 
enrollment at North Texas Agricultural College in Dallas, 
Texas; he was still in this status when the alleged plane 
crash occurred in October or November 1942.  The RO failed to 
seek a definitive statement from the service department 
concerning the appellant's duty status in October-November 
1942, which is essential to the proper resolution of this 
appeal.  

In addition, the appellant has claimed that he lost five 
teeth in the 1942 airplane crash; his daughter has stated 
that he lost four teeth in this crash; and the service 
medical records and records from the Office of the Surgeon 
General indicate that at least one tooth was extracted in 
February 1944 due to an abscess.  It is necessary that the 
appellant complete his application by specifically 
identifying the teeth which he claims were lost in the 1942 
plane crash.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  At the same time, the 
appellant should be requested to 
specifically identify the number and the 
location of the teeth which he claims 
were lost in the 1942 plane crash.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next request 
that the service department verify the 
dates of the appellant's active military 
service, including his duty status 
(active duty, active duty for training, 
inactive duty for training, or civilian) 
in October and November 1942.  A copy of 
the service department's written response 
should be incorporated into the claims 
file.  

5.  The RO should also request the 
service department to make a special 
search for any additional service medical 
records, especially any medical records 
pertaining to the period from July 1942 
to August 1943 when the appellant was 
serving in the Enlisted Reserve Corps.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since October 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




